Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13, 16, 20-21 and 27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rini et al. (US 9,156,356)
	With respect to claim 13, 16 and 21 Rini teaches a relay for use with a battery module, comprising: a housing (10); a switch (14) disposed within the housing (Fig. 1); a switch control (coil) disposed within the housing and operable to cause the switch to transition between an open state and a closed state (see abstract); a terminal (see lines and arrow section between 21 and 20) having set of conductors (seen in between 20 and 21) extending to the switch control; a connector (21) to connect the terminal to a control module (20) that provides power to the switch control; a first sense connection point (Vkey right side of Fig. 1) located outside the housing (col. 10 lines 1-5) on one side of the switch; and a second sense connection point (connection to ground Left side Fig. 1) located outside the housing on the other side of the switch, wherein the first and second sense connection points are communicatively coupled (see connection to 20) to the control module, and wherein at least one (col. 4 line 40, col. 6 lines 10-30) of the first sense connection point and the second sense connection point provides an indication of the voltage on the system bus.
	With respect to claim 20 Rini teaches the switch control comprises a coil (col. 11 line 5).
With respect to claim  27 Rini teaches battery cells (see Fig. 1 left and right batteries: 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rini et al. (US 9,156,356) in view of Nordeborn (US 4,870,296).
With respect to claim  14 Rini teaches the use of a switch however does not teach the switch is a mono-stable switch. Nordeborn teaches the known use of a mono-stable switch (col. 1 lines 45-50). It would have been obvious to one having ordinary skill in art at the time of the invention to modify Rini to try a mono-stable switch for the benefit of allowing operation in abnormal conditions (col. 1 lines 45-60)
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rini et al. (US 9,156,356) in view of Kaltenbrunner (US 20130033101).
With respect to claim 15 Rini teaches the use of a switch however does not detail the type of
switch used. Bistable relays are well known types of switch, for example Kaltenbrunner teaches (abstract) the known use of a bistable switch. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Rini to use a bistable switch for the benefit of eliminating permanently energized relays (paragraph 0028)
Claim 17, 19 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Rini et al. (US 9,156,356)
With respect to claim 17 Rini teaches the use of a switch however does not detail the type of
switch used. IGBT are well known types of switches, the Examiner takes Official Notice of such. It would
have been obvious to one having ordinary skill in art at the time of the invention to try an IGBT for the
benefit of high current switching with low saturation capability.
With respect to claim 19 Rini teaches the use of a switch however does not detail the type of
switch used. Thyristors are well known types of switches of which the Examiner takes Official Notice of such. It would have been obvious to one having ordinary skill in art at the time of the invention to try a thyristor for the benefit of low cost and fast switching with low saturation. 
	With respect to claims 23-24 Rini teaches the control module however does not teach the internal electronics of the control module. Measurement electronics are well known elements in the determining of the voltage and/or current readings of which the Examiner takes Official Notice. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Rini to include the use of measurement electronics for the predictable result of insuring the voltage measurements are accurately read by the control module. 
	With respect to claim  25 Rini teaches a third sense (V bat connection) connection point and a fourth sense connection point (Vout connection point), wherein the third and fourth sense connection points are coupled to the measurement electronics.
With respect to claim 26 Rini teaches at least one of the third sense connection point and the fourth sense connection point provides an indication (Vout) of the voltage on the system bus (voltage output from battery to loads).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rini et al. (US 9,156,356) in view of Nakatsuji (US 2002/0195996)
With respect to claim 18 Rini teaches the use of a switch however does not teach the switch is
MOSFET. Nakatsuji teaches the known use of a MOSFET as a switch (items 16-17). It would have been
obvious to one having ordinary skill in art at the time of the invention to modify Rini to try a MOSFET as a known alternative for the benefit of increase switching speed.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rini et al. (US 9,156,356) in view of Fukuo et al. (US 8,541,978)
	With respect to claim 22 Rini teaches the use of a battery module includes the control module however does not teach the use of a relay driver. Fukuo teaches the known use of a relay driver (25) to control movement of the switch. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Rini to include the use of a relay driver for the benefit of insuring sufficient energy to engage the contact. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921. The examiner can normally be reached Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/Primary Examiner, Art Unit 2836